Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 1 of 25

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
   UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
   SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 4/7/2021
   ------------------------------------------------------------------X
     KENNETH LEAR,                                                   :
                                                                     :
                                                     Plaintiff,      :
                                 -against-                           :       1:20-cv-4660-GHW
                                                                     :
     ROYAL CARIBBEAN CRUISES LTD., d/b/a :                               MEMORANDUM OPINION
     ROYAL CARIBBEAN INTERNATIONAL,                                  :       AND ORDER
     GREGORY BROWN, ROBERT KING, and                                 :
     GRISEL GARCIA RODRIGUEZ,                                        :
                                                                     :
                                                Defendants.          :
   ------------------------------------------------------------------X


   GREGORY H. WOODS, United States District Judge:
            Plaintiff Kenneth Lear, applied for a job as a singer on a cruise ship owned by Royal

   Caribbean Cruises Ltd. (“RCCL”). Mr. Lear got the gig, which was to begin months later, starting

   with rehearsals in Florida, before he shipped off to Alaska. Following a series of telephone calls and

   emails between Defendants in Florida and Mr. Lear in New York City, RCCL sent Mr. Lear his

   “Welcome Aboard”—a contract containing the terms of his employment. The contract expressly

   provided that before he could even begin rehearsals, or receive any pay, Mr. Lear had to pass a

   medical examination. Mr. Lear failed the medical examination because of a pre-existing medical

   condition, and RCCL did not let him move forward with the position.

            Mr. Lear brought this action as a result. He claims that by not permitting him to work as a

   singer because of his failure to satisfy the health contingency in his contract, Defendants terminated

   him. He claims that the termination was the result of discrimination against him because of his

   disability. Mr. Lear has brought claims under the Americans with Disabilities Act, the New York

   Human Rights Law, and the New York City Human Rights Law.

            Defendants have moved to dismiss the action against them for lack of personal jurisdiction

   or, in the alternative, to transfer the action to the Southern District of Florida. Because Defendants
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 2 of 25



      did not project themselves into New York, and Mr. Lear never worked in New York, the Court

      lacks personal jurisdiction over Defendants. But the transfer of this case to the Southern District of

      Florida serves the interests of justice. Therefore, Defendants’ motion to dismiss for lack of personal

      jurisdiction is therefore GRANTED IN PART AND DENIED IN PART and their motion to

      transfer venue is GRANTED.

 I.       BACKGROUND 1

              Royal Caribbean Cruise Ltd. (“RCCL”) operates commercial cruise ships across the world.

      Am. Compl. ¶¶ 12–13, Dkt. No. 17. The company is incorporated in Liberia, but its principal place

      of business is in the State of Florida. Id. RCCL does not have any facilities, offices, telephone

      listings, mailing addresses, or bank accounts in the State of New York. Decl. Yamilet Hurtado, Esq.

      Supp. Defs’ Mot. to Dismiss (“Hurtado Decl.”) ¶¶ 2–5, 8, Dkt. No. 20-2. The company does not

      own or rent any property in New York. Id. ¶¶ 6–7. Nor does it design, manufacture, or sell any

      goods in New York. Id. ¶¶ 9–11. The company had six employees who worked remotely from their

      homes in New York as of September 15, 2020. Id. ¶ 12.

              Plaintiff resides in New York County. Am. Compl. ¶ 11. In response to an online

      advertisement placed by RCCL, Plaintiff applied for a position as a singer on one of RCCL’s cruise

      ships using the company’s website. Decl. Gregory Brown Supp. Defs’ Mot. to Dismiss (“Brown

      Decl.”) ¶ 3, Dkt. No. 20-4; Decl. Robert Kling Supp. Defs’ Mot. to Dismiss (“Kling Decl.”) ¶ 3,

   Dkt. No. 20-3. In or around March 2018, Gregory Brown, then a casting assistant for RCCL, called

   Plaintiff to offer him a position as a singer on a cruise ship operated by RCCL, the Radiance of the




      1These facts are drawn from Plaintiff’s amended complaint, Dkt. No. 17, and the declarations of Yamilet Hurtado,
      Robert Kling, Gregory Brown, and Grisel Garcia Rodriguez in support of Defendants’ motion to dismiss, Dkt. Nos. 20-
      2—20-5. None of the facts cited here from the declarations accompanying Defendants’ motion are contradicted by
      Plaintiff’s factual allegations or otherwise disputed by Plaintiff.

                                                               2
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 3 of 25



   Seas (the “Ship”). Am. Compl. ¶¶ 14, 21. During that conversation, Plaintiff told Brown that he

   was HIV positive. Id. ¶ 22. Brown responded, “I don’t anticipate this will be an issue.” Id.

          The terms of Plaintiff’s anticipated employment were outlined in an offer letter, Hurtado

   Decl. Ex. A, and a contract for Plaintiff’s employment, Hurtado Decl. Ex. B. See Hurtado Decl.

   ¶¶ 13–14. The offer letter is dated March 30, 2018. Hurtado Decl. Ex. A, ECF p. 4. The

   “Employment” section of the offer letter states that Plaintiff “shall be hired to perform aboard [the

   Ship] beginning on 08/24/2018, (‘Commencement Date’) and with an expected ending on

   05/17/2019 (‘End Date’).” Id.

          The “Welcome Aboard”—RCCL’s description of Plaintiff’s contract for employment—is

   dated March 30, 2018, and provides more detail regarding the expected dates and terms of Plaintiff’s

   employment. Hurtado Decl. Ex. B, ECF p. 7. The introductory sentence states “Enclosed please

   find our contract for your employment with [RCCL] as an Entertainer on board our vessel, the

   RADIANCE OF THE SEAS beginning 8/24/2018 through 5/17/2019.” Hurtado Decl. Ex. A.

   The contract provided for a rehearsal period prior to Plaintiff’s employment on board the vessel.

   Plaintiff was scheduled to participate in rehearsals from July 7, 2018 through August 23, 2018, which

   were to be held at the Royal Caribbean Productions Studios, located in North Miami, Florida.

   Hurtado Decl. Ex. B. Following the rehearsals, Plaintiff was to fly to Alaska to board the Ship,

   where he was to perform for a nine-month period. Brown Decl. ¶ 9; Kling Decl. ¶ 11.

          The contract for Plaintiff’s employment provided for no compensation for Plaintiff of any

   kind prior to the rehearsal period, which was scheduled to begin on July 7. During the rehearsal

   period, he was to receive a $600 a week “living allowance” “as an expense reimbursement for food

   during your attendance at rehearsal.” Hurtado Decl. Ex. B, ECF p. 7. The company also was to pay

   him a travel allowance. Payments during the rehearsal period were not described as salary for

   employment. Under the employment contract, Plaintiff was not entitled to receive his full salary

                                                     3
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 4 of 25



   until August 24, 2018. Id., ECF p. 9 (“You will begin on full salary per your contract on

   8/24/2018.”).

           Plaintiff’s employment was expressly conditioned, however, upon Plaintiff taking and

   passing a medical examination before the start of his employment. The “Medical Examination”

   section of the offer letter reads:

           Your employment is expressly conditioned upon your taking and passing a medical
           examination prior to travelling to rehearsals and/or ship assignment. You will be
           responsible for payment directly to the medical facility for services rendered as well as
           necessary subsequent transportation expenses or additional exams required to pass
           your medical. Please see the “Welcome Aboard” under “Medical” for a more
           complete explanation of the required the medical examinations.

   Hurtado Decl. Ex. A, ECF p. 5. The “Medical” section in the employment contract states, among

   other things, that employees “are required to possess a valid medical certificate stating that you are

   fit for duty . . . while under contract with [RCCL]. All employees are responsible for arriving to their

   rehearsals and/or ship assignment with valid medical certificates.” Hurtado Decl. Ex. B, ECF p. 9.

           Grisel Garcia Rodriguez, a nurse specialist at RCCL, was responsible for communicating

   with Plaintiff regarding his pre-employment medical testing. Am Compl. ¶¶ 17, 24–25; Decl. Grisel

   Garcia Rodriguez Supp. Defs’ Mot. to Dismiss (“Rodriguez Decl.”) ¶ 3, Dkt. No. 20-5. Around

   April 25, 2018, Rodriguez told Plaintiff about the minimum medical guidelines for RCCL, about

   which Plaintiff was allegedly concerned due to his HIV-positive status. Am Compl. ¶ 25. In or

   around May 2018, Plaintiff had the required blood work performed in New York City at Mount

   Sinai Medical Center and reported the results to Rodriguez. Id. ¶¶ 26–28. On or about May 31,

   2018, Rodriguez informed Plaintiff that his CD4 count and viral load did “not meet the guidelines”

   to work for RCCL and that, as a result, Plaintiff would “not be able to move forward with the

   medical clearance process.” Id. ¶ 29.

           Around June 1, 2018, Plaintiff updated Brown about his failure to meet the medical

   requirement. Id. ¶ 31. Robert Kling, a casting director for RCCL who oversaw casting assistants,
                                                      4
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 5 of 25



   including Brown, was included on all communications between Plaintiff and Brown. Id. ¶ 16; Kling

   Decl. ¶ 4. Plaintiff was informed that he did not meet the medical requirements for the position

   more than a month before rehearsals were scheduled to begin in Miami; and nearly three months

   before August 24, 2018, the date that the Welcome Aboard stated was the date on which Plaintiff’s

   “employment with [RCCL] as an Entertainer on board our vessel, the RADIANCE OF THE

   SEAS” was to begin. Hurtado Decl. Ex. B, ECF p. 9. Pursuant to the terms of the contract for

   employment, Plaintiff was not entitled to payment of any amount through the date on which his

   services were declined.

           Brown, Kling, and Rodriguez (collectively, the “Individual Defendants”) have been

   employees of RCCL and Florida residents at all relevant times. Am Compl. ¶¶ 14–15, 17; Brown

   Decl. ¶¶ 1–2; Kling Decl. ¶¶ 1–2; Rodriguez Decl. ¶¶ 1–2. All of them allegedly held supervisory

   authority over and the power to hire and fire Plaintiff. Am. Compl. ¶¶ 14–15, 17. Defendants and

   their agents never traveled to New York to meet with Plaintiff, and all communications between

   Plaintiff and Defendants were conducted via telephone and email. Brown Decl. ¶¶ 4–6; Kling Decl.

   ¶¶ 5–8; Rodriguez Decl. ¶¶ 4–7.

           Plaintiff claims that Defendants’ decision not to proceed with his employment after he failed

   the company’s medical exam was a termination, that the termination was discriminatory and

   retaliatory in nature, and that it has resulted in emotional distress, physical ailments, and financial

   losses. Am. Compl. ¶¶ 32–38. Plaintiff alleges that the Individual Defendants, as well as RCCL (the

   “Corporate Defendant”), engaged in unlawful employment practices. Id. ¶¶ 42–86.

           Plaintiff received a Right to Sue Letter from the EEOC on March 19, 2020. Id. ¶ 7. He filed

   the initial complaint on June 17, 2020. Dkt. No. 1. Defendants filed a motion to dismiss on

   October 23, 2020. Dkt. No. 16. That motion was dismissed as moot after Plaintiff amended his

   complaint on November 6, 2020. Dkt. No. 17.

                                                        5
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 6 of 25



               Defendants then filed their second motion to dismiss for lack of personal jurisdiction or, in

       the alternative, to transfer venue to the Southern District of Florida on November 23, 2020. Defs.’

       Br. Supp. Mot. to Dismiss (“Mot.”), Dkt. No. 20-1. Plaintiff opposed, Mem. Law & Affirm’n

       Opp’n to Defs.’ Mot. to Dismiss Pl.’s Am. Compl. (“Opp’n”), Dkt. No. 22, and Defendants replied,

       Defs.’ Reply Br. Further Supp. Mot. to Dismiss (“Reply”), Dkt. No. 23.

 II.       LEGAL STANDARD

                “A plaintiff bears the burden of demonstrating personal jurisdiction over a person or entity

       against whom it seeks to bring suit.” Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 34 (2d Cir.

       2010) (citing In re Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir.2003) (per curiam)).

       To defeat a jurisdiction-testing motion, the plaintiff’s burden of proof “varies depending on the

       procedural posture of the litigation.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d

       Cir. 2013) (quoting Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990)). At the

       pleading stage—and before discovery—a plaintiff need make only a prima facie showing that

       jurisdiction exists. See id. at 84–85; see also Eades v. Kennedy, PC L. Offs., 799 F.3d 161, 167–68 (2d Cir.

       2015) (“In order to survive a motion to dismiss for lack of personal jurisdiction, a plaintiff must

       make a prima facie showing that jurisdiction exists.” (citation omitted)).

               Courts may rely on materials outside the pleadings in considering a motion to dismiss for

       lack of personal jurisdiction. See DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001). If a

       court considers only pleadings and affidavits, the plaintiff’s prima facie showing “must include an

       averment of facts that, if credited by the ultimate trier of fact, would suffice to establish jurisdiction

       over the defendant.” In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013)

       (quoting Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir. 2010)). The allegations in

       the complaint must be taken “as true ‘to the extent they are uncontroverted’ by the defendant’s

       affidavits, ‘which the district court may also consider.’” NuMSP, LLC v. St. Etienne, 462 F. Supp. 3d


                                                            6
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 7 of 25



   330, 341 (S.D.N.Y. 2020) (quoting GlaxoSmithKline LLC v. Laclede, Inc., No. 18-CV-4945 (JMF), 2019

   WL 293329, at *3 (S.D.N.Y. Jan. 23, 2019) (citing in turn, MacDermid, Inc. v. Deiter, 702 F.3d 725,

   727–28 (2d Cir. 2012))). But if the parties present conflicting affidavits, “all factual disputes are

   resolved in the plaintiff’s favor, and the plaintiff’s prima facie showing is sufficient notwithstanding

   the contrary presentation by the moving party.” Seetransport Wiking Trader Schiffarhtsgesellschaft MBH

   & Co., Kommanditgesellschaft v. Navimpex Centrala Navala, 989 F.2d 572, 580 (2d Cir. 1993) (citation

   omitted). Courts will not, however, “draw argumentative inferences in plaintiff’s favor . . . [or]

   accept as true a legal conclusion couched as a factual allegation.” In re Terrorist Attacks, 714 F.3d at

   673 (international quotation marks and citation omitted).

           District courts “resolving issues of personal jurisdiction must . . . engage in a two-part

   analysis.” Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).

   “First, they must determine whether there is jurisdiction over the defendant under the relevant

   forum state’s laws . . . . Second, they must determine whether an exercise of jurisdiction under these

   laws is consistent with federal due process requirements.” Id. “To establish personal jurisdiction

   over a defendant, due process requires a plaintiff to allege (1) that a defendant has ‘certain minimum

   contacts’ with the relevant forum, and (2) that the exercise of jurisdiction is reasonable in the

   circumstances.” In re Terrorist Attacks, 714 F.3d at 673 (citing Int’l Shoe Co. v. Washington, 326 U.S.

   310, 316 (1945)). “To determine whether a defendant has the necessary ‘minimum contacts,’ a

   distinction is made between ‘specific’ and ‘general’ personal jurisdiction.” Id. Courts “may assert

   general jurisdiction over a foreign defendant to hear any and all claims against that defendant only

   when the defendant’s affiliations with the State in which the suit is brought ‘are so constant and

   pervasive so as to render it essentially at home in the forum State.’” Waldman v. Palestine Liberation

   Org., 835 F.3d 317, 331 (2d Cir. 2016) (quoting Daimler AG v. Bauman, 571 U.S. 117, 122 (2014)).

   “Specific jurisdiction, on the other hand, depends on an affiliation between the forum and the

                                                        7
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 8 of 25



       underlying controversy, principally, activity or an occurrence that takes place in the forum State and

       is therefore subject to the State’s regulation.” Id. (quoting Goodyear Dunlop Tires Operations, S.A. v.

       Brown, 564 U.S. 915, 919 (2011)).

                The New York State long-arm statute provides for general jurisdiction under Section 301 of

       the New York Civil Practice Law and Rules (the “N.Y. C.P.L.R.”). See Wiwa v. Royal Dutch Petroleum

       Co., 226 F.3d 88, 95 (2d Cir. 2000). Of course, the exercise of general jurisdiction must still comport

       with federal due process requirements. See Bank Brussels Lambert, 171 F.3d at 784. In addition to

       general jurisdiction, “[t]he New York long arm statute authorizes personal jurisdiction over non-

       domiciliaries under [Section 302(a)].” Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 209 (2d Cir.

       2001) (citing N.Y. C.P.L.R. § 302(a)).

III.       DISCUSSION

                 A.      Motion to Dismiss for Lack of Personal Jurisdiction

                Plaintiff has not met his burden to establish that the Court has jurisdiction over Defendants

       under New York’s long-arm statute. Defendants argue that none of the four statutory bases for

       personal jurisdiction under Section 302(a) of the N.Y. C.P.L.R. are applicable here. See Mot. at 4–11.

       In response, Plaintiff argues that the Court has personal jurisdiction over Defendants under Sections

       301, 302(a)(1), and 302(a)(3). See Opp’n at 5–9. The Court considers each of the statutory bases for

       personal jurisdiction discussed in the parties’ briefing and concludes that none confer the

       jurisdiction over Defendants. 2

                       1.     N.Y. C.P.L.R. Section 301

                There is no basis for the Court to exercise general jurisdiction over Defendants. Section 301

       of the N.Y. C.P.L.R. “allows courts in New York to exercise general personal jurisdiction over


       2 Of the four bases for personal jurisdiction provided for under Section 302(a)(1)–(4) respectively, Plaintiff and

       Defendants only dispute whether the Court has jurisdiction under subsections (1) and (3). The Court will therefore only
       briefly discuss subsections (2) and (4).

                                                                  8
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 9 of 25



   individuals who are ‘domiciled in New York, have a physical presence in New York, . . . consent to

   New York’s exercise of jurisdiction, [or,] . . . ‘do[] business’ in [New York].’” Delgado-Perez v. City of

   New York, No. 17-CV-01194 (LTS) (BCM), 2018 WL 6200039, at *2 (S.D.N.Y. Nov. 28, 2018)

   (quoting Pinto-Thomaz v. Cusi, No. 15-CV-1993 (PKC), 2015 WL 7571833, at *3 (S.D.N.Y. Nov. 24,

   2015)). To exercise general personal jurisdiction over a foreign corporation under Section 301, the

   defendant must be “engaged in such a continuous and systematic course of ‘doing business’ here as

   to warrant a finding of its ‘presence’ in this jurisdiction.” McGowan v. Smith, 52 N.Y.2d 268, 272

   (1981) (quoting Simonson v. Int’l Bank, 14 N.Y.2d 281, 285 (1964)); see also TAGC Mgmt., LLC v.

   Lehman, 842 F. Supp. 2d 575, 581 (S.D.N.Y. 2012) (“Under CPLR § 301, general jurisdiction, which

   arises out of a defendant’s contacts with the forum even if the contacts are unrelated to the action

   before the court, is established over a foreign corporation or individual engaging in a ‘continuous

   and systematic course of doing business in New York.’” (citations omitted)). “Occasional or casual

   business in New York does not confer general jurisdiction in New York such that a foreign

   corporation may be sued in New York on causes of action that are wholly unrelated to its activities

   in New York.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 226 (S.D.N.Y. 2013) (citing Ball, 902

   F.2d at 198). “Although the ‘doing business’ test is most often used to find jurisdiction over a

   corporate defendant, this test can be applied to a nonresident individual.” Rosado v. Bondi, No. 7:16-

   CV6916 (NSR), 2017 WL 4947122, at *3 (S.D.N.Y. 2017) (quoting Patel v. Patel, 497 F. Supp. 2d 419,

   425 (E.D.N.Y. 2007)). In such cases, the individual defendant still “must be ‘engaged in such a

   continuous and systematic course of doing business here as to warrant a finding of its presence in

   this jurisdiction.’” Patel, 497 F. Supp. at 425 (quoting J.L.B. Equities, Inc. v. Ocwen Fin. Corp., 131 F.

   Supp. 2d 544, 547–48 (S.D.N.Y. 2001).

           The Court cannot exercise general jurisdiction over RCCL. Nothing in Plaintiff’s factual

   allegations supports a finding of RCCL’s “presence” in New York. RCCL is a foreign corporation

                                                         9
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 10 of 25



   headquartered in Florida. Am Compl. ¶¶ 12–13. It does not have any assets in New York or sell

   any goods here. Hurtado Decl. ¶¶ 2–11. The company had only six employees in New York as of

   September 15, 2020, and they worked remotely from their homes. Id. ¶ 12. Indeed, Plaintiff’s

   complaint alleges no facts regarding RCCL’s business contacts with New York other than those

   related to Plaintiff’s prospective employment. Those contacts were occasional at best for an out-of-

   state corporation and were by no means “continuous and systematic.” See McGowan v. Smith, 52

   N.Y.2d at 272.

           As with the Corporate Defendant, the Court cannot exercise general jurisdiction over the

   Individual Defendants. None of the Individual Defendants are domiciled in New York. None of

   them have been present or engaged in a “continuous and systematic” course of doing business in

   New York. Because Plaintiff does not dispute that the Individual Defendants are all Florida

   residents and have never entered New York to meet with him regarding his employment with

   RCCL, there is no basis for the Court to conclude that it has general personal jurisdiction over them.

                 2.    N.Y. C.P.L.R. Section 302(a)(1)

           The Court does not have jurisdiction over Defendants under Section 302(a)(1) of the N.Y.

   C.P.L.R. Section 302(a)(1) provides that “a court may exercise personal jurisdiction over any non-

   domiciliary . . . who in person or through an agent . . . transacts any business within the state or

   contracts anywhere to supply goods or services in the state.” N.Y. C.P.L.R. § 302(a)(1). “To

   establish personal jurisdiction under Section 302(a)(1), two requirements must be met: (1) [t]he

   defendant must have transacted business within the state; and (2) the claim asserted must arise from

   that business activity.” Sole Resort, S.A. de C.V. v. Allure Resorts Mgmt. LLC, 450 F.3d 100, 103 (2d

   Cir. 2006) (citing McGowan, 52 N.Y.2d at 273).

           “A nondomiciliary transacts business under CPLR § 302(a)(1) when he purposefully avails

   himself of the privilege of conducting activities within New York, thus invoking the benefits and


                                                      10
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 11 of 25



   protections of its laws.” CutCo Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986) (internal

   quotation marks and citations omitted). “The New York Court of Appeals has explained that ‘the

   overriding criterion necessary to establish a transaction of business is some act by which the

   defendant purposefully avails itself of the privilege of conducting activities within New York,’

   thereby ‘invoking the benefits and protections of its laws.’” Licci ex rel. Licci v. Lebanese Canadian

   Bank, SAL, 673 F.3d 50, 61 (2d Cir. 2012) (citations omitted). “Not all purposeful activity, however,

   constitutes a ‘transaction of business within the meaning of [N.Y. C.P.L.R. § 302(a)(1)].’” Id. at 62

   (alteration in original) (citation omitted).

           Purposeful activities are volitional acts by which the non-domiciliary “avails itself of
           the privilege of conducting activities within the forum State, thus invoking the benefits
           and protections of its laws” . . . . More than limited contacts are required for
           purposeful activities sufficient to establish that the non-domiciliary transacted business
           in New York.

   Paterno v. Laser Spine Inst., 24 N.Y.3d 370, 376 (2014) (internal citations omitted).

           “The lack of an in-state physical presence is not dispositive of the question whether a non-

   domiciliary is transacting business in New York.” Id. The exercise of long-arm jurisdiction under

   N.Y. C.P.L.R. § 302(a)(1) can be warranted when an out of state actor projects itself into New York

   to conduct business transactions by electronic and telephonic means. See id.

           Regardless of whether by bricks and mortar structures, by conduct of individual actors,
           or by technological methods that permit business transactions and communications
           without the physical crossing of borders, a non-domiciliary transacts business when
           “on his or her own initiative . . . the non-domiciliary projects himself or herself” into
           this state to engage in a “sustained and substantial transaction of business.” Thus,
           where the non-domiciliary seeks out and initiates contact with New York, solicits
           business in New York, and establishes a continuing relationship, a non-domiciliary can
           be said to transact business within the meaning of CPLR 302(a)(1).

   Id. at 376–77 (internal quotations and brackets omitted).

           Determining whether a non-domiciliary is transacting business in New York is a fact-based

   determination. Id. at 376.



                                                       11
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 12 of 25



           Several factors should be considered in determining whether an out-of-state defendant
           transacts business in New York under Section 302(a)(1), including:
           (i) whether the defendant has an on-going contractual relationship with a New York
           corporation; (ii) whether the contract was negotiated or executed in New York, and
           whether, after executing a contract with a New York business, the defendant has
           visited New York for the purpose of meeting with parties to the contract regarding
           the relationship; (iii) what the choice-of-law clause is in any such contract; (iv) whether
           the contract requires [parties to that contract] to send notices and payments to the
           forum state or subjects them to supervision by the corporation in the forum state.

   Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 22 (2d Cir. 2004) (quoting Agency Rent A Car

   Sys., Inc. v. Grand Rent A Car Corp. 98 F.3d 25, 29 (2d Cir. 1996) (internal quotation marks

   omitted)). “Although all factors are relevant, no one factor is dispositive and other factors

   may be considered.” Id. at 23. “[T]he ultimate determination is based on the totality of the

   circumstances.” Id. (alteration in original) (citation omitted).

           “If the defendant is transacting business in New York, the second half of the Section

   302(a)(1) inquiry asks whether the cause of action ‘aris[es] from’ that business transaction or

   transactions.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 249 (2d Cir. 2007) (alteration in original)

   (citing Deutsche Bank Sec., Inc. v. Mont. Bd. of Invs., 818 N.Y.S.2d 164, 167 (2006)). “New York courts

   have held that a claim ‘aris[es] from’ a particular transaction when there is ‘some articulable nexus

   between the business transacted and the cause of action sued upon,’ or when ‘there is a substantial

   relationship between the transaction and the claim asserted.’” Id. (quoting Sole Resort, 450 F.3d at

   103). “[J]urisdiction is not justified where the relationship between the claim and transaction is too

   attenuated.” Johnson v. Ward, 4 N.Y.3d 516, 520 (2005). “A connection that is ‘merely coincidental’

   is insufficient to support jurisdiction.” Best Van Lines, 490 F.3d at 249 (quoting Sole Resort, 450 F.3d

   at 103). “[P]roof of one transaction in New York is sufficient to invoke jurisdiction, even though

   the defendant never enters New York, so long as the defendant’s activities here were purposeful and

   there is a substantial relationship between the transaction and the claim asserted.” Sanderson v. Horse




                                                       12
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 13 of 25



   Cave Theatre 76, 881 F. Supp. 2d 493, 504 (S.D.N.Y. 2012) (quoting Deutsche Bank, 818 N.Y.S.2d at

   166–67).

            The Court does not have jurisdiction over RCCL under Section 302(a)(1). An evaluation of

   the facts of this case leads to the conclusion that Defendants did not “transact business” in New

   York. RCCL hired a New York resident for employment outside of the State, after he responded to

   an online job announcement. The electronic communications by the non-domiciliary Defendants

   with Plaintiff in the course of hiring him and then entering into a contract for his future work in

   Florida and Alaska did not rise to the level of transacting business here.

            First, there was no “ongoing contractual relationship” between Plaintiff and RCCL. RCCL

   hired Plaintiff for a job that would start several months later. At the time that RCCL decided not to

   move forward with his employment because of the failed medical test, Plaintiff had not yet done any

   work for RCCL. According to his contract, he was not entitled to any kind of compensation until

   he began rehearsals in July. RCCL decided not to move forward with Plaintiff’s employment in

   May. The length of the parties’ relationship overall was very short. And the length of time between

   the date on which he entered into the contract for employment, and the decision that he had not

   met its medical contingency, was just over two months. “[D]istrict courts within this Circuit have

   held that a single short-term contract is not enough to constitute a ‘ongoing contractual relationship’

   for the purposes of personal jurisdiction.” Gordian Grp., LLC v. Syringa Expl., Inc., 168 F. Supp. 3d

   575, 584–85 (S.D.N.Y. 2016) (alteration in original) (quoting Sandoval v. Abaco Club on Winding Bay,

   507 F. Supp. 2d 312, 317 (S.D.N.Y. 2007)). The brief life of the parties’ contractual relationship

   weighs against finding personal jurisdiction over RCCL here. 3


   3 For context, even contractual relationships of the anticipated duration of Plaintiff’s employment—only nine months—
   have been found to be too short to be “ongoing” for purposes of the N.Y. C.P.L.R. See Sandoval, 507 F. Supp. 2d at 317
   (finding no ongoing contractual relationship existed between a New York-based corporation and a foreign defendant to
   install an irrigation system, the physical labor for which was performed between December 2003 and October 2004); c.f.
   Three Five Compounds, Inc. v. Scram Techs., Inc., No. 11 Civ. 1616 (RJH), 2011 WL 5838697, at *10 (S.D.N.Y. Nov. 21, 2011)

                                                              13
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 14 of 25



            Turning to the second factor—whether the contract was negotiated or executed in New

   York—the fact that the parties’ employment contract was negotiated and executed solely via

   telephone and email and that no representatives of RCCL traveled to New York to meet with

   Plaintiff weighs against a finding of personal jurisdiction over RCCL. “[C]ourts seem generally loath

   to uphold jurisdiction under the ‘transaction in New York’ prong of CPLR 302(a)(1) if the contract

   at issue was negotiated solely by mail, telephone, and fax without any New York presence by the

   defendant.” Mortg. Funding Corp. v. Boyer Lake Pointe, LC, 379 F. Supp. 2d 282, 287 (E.D.N.Y. 2005)

   (alteration in original) (quoting Worldwide Futgol Assocs., Inc. v. Event Ent., Inc., 983 F. Supp. 173, 177

   (E.D.N.Y. 1997)); see Berkshire Cap. Grp., LLC v. Palmet Ventures, LLC, 307 Fed. App’x 479 (2d Cir.

   2008) (summary order) (finding no personal jurisdiction where negotiations of the contract were

   conducted through telephone calls and e-mails from Illinois to New York); Wego Chem. & Min. Corp.

   v. Magnablend Inc., 945 F. Supp. 2d 377, 384–85 (E.D.N.Y. 2013) (concluding that allegations that the

   defendant made telephone calls and sent emails directed to plaintiff in New York were insufficient

   to support jurisdiction); United Comput. Cap. Corp. v. Secure Prods., L.P., 218 F. Supp. 2d 273, 278

   (N.D.N.Y. 2002) (“Where a plaintiff’s cause of action is based upon a contract, negotiation of the

   contractual terms by phone, fax or mail with the New York party is generally insufficient to support

   a finding the transaction of business in New York.”). This is not a rule, however. As noted

   previously, if an out-of-state defendant projects itself into New York to conduct business by

   electronic means, it can be found to be subject to personal jurisdiction under N.Y. C.P.L.R.

   § 302(a)(1) where it “seeks out and initiates contact with New York, solicits business in New York,

   and establishes a continuing relationship.” Paterno, 24 N.Y.3d at 376.




   (“[C]ourts in this district have found personal jurisdiction where parties’ communications were part and parcel of an
   extended relationship involving multiple transactions or the provision of services over multiple years.”).

                                                              14
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 15 of 25



           RCCL did not seek out and initiate contact with New York. RCCL placed an advertisement

   on the internet for a singer. Kling Decl. ¶ 3. No allegation or evidence suggests that the

   advertisement was directed at New York, rather than the world with access to the web. Plaintiff

   responded to the advertisement by submitting a casting profile to the company’s website. Brown

   Decl. ¶ 3. The position for which RCCL was seeking to employ Plaintiff was located somewhere off

   the shores of Alaska, with rehearsals in Florida. Again, nothing suggests that RCCL anticipated

   conducting business in New York of any type. It had not begun to pay Plaintiff while he was in

   New York, and under the employment contract, Plaintiff was not going to receive any payment until

   sometime after his arrival in Florida. As described previously, the relationship between RCCL and

   Plaintiff, such as it was, was very brief. And, again, all information presented to the Court supports

   the conclusion that the employment relationship between Plaintiff and RCCL was to be conducted

   outside of New York—in Florida or Alaska. Under these circumstances, the Court cannot conclude

   that RCCL purposefully availed itself of the privilege of conducting activities within New York. It

   offered a job to a New Yorker—that by itself was not enough.

           Plaintiff cites to Fischbarg v. Doucet to argue that the Court should find that Defendants’

   “sustained communications into the State of New York” constitute the “transaction of business”

   here. Opp’n at 7 (citing 9 N.Y.3d 375, 384–85 (2007). But the facts of this case are very different

   from those in Fischbarg. In Fischbarg, the California defendants placed a telephone call to a particular

   lawyer in New York—Mr. Fischbarg, a member of the New York bar—seeking to retain him as

   their counsel. 9 N.Y.3d at 377. They then established a continuing attorney-client relationship with

   him over the course of nine months, throughout which they frequently exchanged phone calls and

   emails. Id. at 378. Here, RCCL did not specifically reach out to New York to contact Plaintiff; they

   posted a broadly available advertisement on the internet; Plaintiff contacted them. The defendants

   in Fischbarg were hiring a New York-qualified lawyer who would work for them from New York.

                                                      15
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 16 of 25



   Nothing in the record here suggests that Plaintiff’s connections to New York were factors in the

   hiring decision. And RCCL provided in the contract that all work by Plaintiff would be conducted

   outside of the state. Moreover, the handful of telephone calls and emails between Plaintiff and

   Defendants alleged in the amended complaint were not “sustained.” The facts of this case are far

   removed from those in Fischbarg.

           Plaintiff also points to International Health Exchange, Inc., v. Global Health Exchange, LLC, in

   which the court found that a substantial portion of the allegedly discriminatory communications and

   work assignments sent to the plaintiff’s home office in New York “formed the substantive basis” for

   the plaintiff’s claims against the defendants, establishing jurisdiction over them. Opp’n at 8 (citing

   470 F. Supp. 2d 345, 358–59 (S.D.N.Y. 2007). But in that case, the plaintiff worked for the foreign

   corporation out of an office in her home in New York and received communications and

   assignments through telephone, fax, and email during the course of the employment. International

   Health Exchange, 470 F. Supp. 2d at 358–59. Plaintiff had not yet started working under the contract

   with RCCL; and his job was never expected to be performed in New York. The pre-employment

   communications via telephone and email between RCCL and Plaintiff are not sufficient to

   demonstrate purposeful transaction of business in New York by RCCL.

           In addition to the place of negotiations and execution of the contract, courts have frequently

   looked to whether the contract was to be performed in New York as a significant factor in

   evaluating the “transaction of business” requirement. See, e.g., Lehigh Valley Indus., Inc. v. Birenhaum,

   527 F.2d 87, 91 (2d Cir. 1975) (holding that the fact that the contract was to be performed in

   another state was “of great[] significance”); Navaera Sci., LLC v. Acuity Forensic Inc., 667 F. Supp. 2d

   369, 376 (S.D.N.Y. 2009) (finding that “the agreement was performed outside of New York is of

   “great[] significance” (quoting id.)); Mortg. Funding, 379 F. Supp. 2d at 286 (explicitly adding “whether

   the contract is to be performed in New York” to the list of factors to be considered in determining

                                                       16
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 17 of 25



   whether a party has transacted business under Section 302(a)(1)). Again, Plaintiff was to receive

   training in Florida and then fly to Alaska to sing on board the cruise ship. The fact that the contract

   was to be performed entirely outside New York weighs heavily against the exercise of personal

   jurisdiction over RCCL.

           Finally, the copy of the employment contract provided by Defendants sheds some light on

   the third and fourth factors—the existence of New York choice-of-law clause and notices and

   payments to New York. According to the “Onboard Payment” section of the contract, Plaintiff was

   asked to provide his bank account in order for RCCL to set up direct deposit. Hurtado Decl. Ex. B.

   But there is no evidence of any payment made to a New York bank. There is no New York choice

   of law clause in the contract. See id.

           In sum, an evaluation of the “totality of circumstances” militates against jurisdiction over

   RCCL: RCCL did not project itself into New York in particular. Plaintiff pushed his application

   out from New York. Plaintiff and RCCL did not have an ongoing contractual relationship; they

   remotely negotiated and entered into an employment contract, which was to be performed outside

   New York; and the contract contains no New York choice of law provision. The fact that Plaintiff’s

   medical evaluation took place in New York does not suffice to provide the Court with jurisdiction

   over Defendants either, because “[t]he appropriate focus of an inquiry under CPLR § 302(a)(1) is on

   what the non-domiciliary defendant[s] did in New York and not on what plaintiff[] did.” Giuliano v.

   Barch, No. 16 CV 0859 (NSR), 2017 WL 1234042, at *9 (S.D.N.Y. Mar. 31, 2017) (quoting Int’l

   Customs Assocs., Inc. v. Ford Motor Co., 893 F. Supp. 1251, 1262 (S.D.N.Y. 1995)). On this record,

   RCCL cannot be found to have been “purposefully availing itself of the privilege of conducting

   activities within New York, thus invoking the benefits and protections of its laws.” Naughton, 806

   F.2d at 365.




                                                     17
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 18 of 25



           Because RCCL did not “transact business” within New York, the Court need not address

   the second requirement, namely that Plaintiff’s claim must arise from the business activity.

   Accordingly, the Court does not have jurisdiction over RCCL under Section 302(a)(1).

           For the same reasons with the Corporate Defendant, the Individual Defendants did not

   “transact business” in New York. Therefore, the Court does not have jurisdiction over the

   Individual Defendants under Section 302(a)(1).

                 3.    N.Y. C.P.L.R. Section 302(a)(2)

           The Court does not have jurisdiction over Defendants under Section 302(a)(2) of the N.Y.

   C.P.L.R. Section 302(a)(2) provides that “a court may exercise personal jurisdiction over any non-

   domiciliary . . . who in person or through an agent . . . commits a tortious act within the state.” N.Y.

   C.P.L.R. § 302(a)(2). “[P]hysical presence in New York is a prerequisite to jurisdiction under

   § 302(a)(2)[,]” and this provision “reaches only tortious acts performed by a defendant who was

   physically present in New York when he performed the wrongful act.” Bank Brussels Lambert, 171 F.3d

   at 790 (emphasis added) (citations omitted).

           Physical presence of Defendants in New York at the time the tortious act occurred is

   necessary to establish jurisdiction under Section 302(a)(2). Neither the Corporate Defendant nor the

   Individual Defendants were “present” in New York when they engaged in the allegedly

   discriminatory employment practice. Therefore, the Court agrees with Defendants, and Plaintiff

   does not dispute in his opposition brief, that Section 302(a)(2) does not confer jurisdiction over

   Defendants.

                 4.    N.Y. C.P.L.R. Section 302(a)(3)

           The Court does not have jurisdiction over Defendants under Section 302(a)(3) of the N.Y.

   C.P.L.R., the last statutory provision upon which Plaintiff relies. Section 302(a)(3) provides the

   following:


                                                     18
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 19 of 25



           [A] court may exercise personal jurisdiction over any non-domiciliary . . . who in
           person or through an agent . . . commits a tortious act without the state causing injury
           to person or property within the state . . . if he (i) regularly does or solicits business, or
           engages in any other persistent course of conduct, or derives substantial revenue from
           goods used or consumed or services rendered, in the state, or (ii) expects or should
           reasonably expect the act to have consequences in the state and derives substantial
           revenue from interstate or international commerce.

   N.Y. C.P.L.R. § 302(a)(3). This provision “requires commission of a tortious act outside New York

   State which causes injury within the State.” Best Cellars Inc. v. Grape Finds at Dupont, Inc., 90 F. Supp.

   2d 431, 448 (S.D.N.Y. 2000). “[C]ourts determining whether there is injury in New York sufficient

   to warrant § 302(a)(3) jurisdiction must generally apply a situs-of-injury test, which asks them to

   locate the ‘original event which caused the injury.’” Whitaker, 261 F.3d at 209 (quoting Bank Brussels

   Lambert, 171 F.3d at 791). “[T]he situs of the injury is the location of the original event which

   caused the injury, not the location where the resultant damages are felt by the plaintiff.” Id. (quoting

   Mareno v. Rowe, 910 F.2d 1043, 1046 (2d Cir. 1990)).

           The Court does not have jurisdiction over RCCL under Section 302(a)(3), because he

   original event that caused Plaintiff’s alleged injury did not occur in New York. “An injury . . . does

   not occur within the state simply because the plaintiff is a resident.” Mareno, 910 F.2d at 1046. In

   Mareno, the plaintiff, who lived in New York, sued his New Jersey employer for wrongful discharge.

   The Second Circuit found that the location of the original event that caused the injury was New

   Jersey. Id. It rejected the plaintiff’s argument that “he was injured within the state by virtue of the

   fact that he has suffered financial loss in New York.” Id. Thus, a plaintiff’s “mere residence in New

   York is insufficient to establish personal jurisdiction over a nondomiciliary defendant under

   § 302(a)(3).” DiStefano, 286 F.3d at 85. However, “when a person is employed in New York (or

   performs a substantial part of the duties of his or her employment in New York), his or her removal

   from that employment (or from those duties) is a New York event that constitutes ‘the first effect of

   the tort’ of discharging the employee.” Id. (citation omitted).

                                                        19
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 20 of 25



           The original event that caused Plaintiff’s injury did not occur in New York because he was

   not employed to work in New York and did not work in New York. Plaintiff argues that because he

   “was hired, fired, and discriminated against in New York,” “New York constitutes the situs-of-injury

   for purposes of § 302(a)(3).” Opp’n at 9. Plaintiff had not yet begun working for RCCL at the time

   that the company decided not to continue his engagement; his participation in rehearsals and

   employment as a singer was expressly contingent upon his passage of the pre-employment medical

   examination. Plaintiff’s work was expected to be completed in Florida and somewhere on a boat off

   the shores of Alaska, not New York. Unlike the facts in DiStefano, Plaintiff never worked in New

   York, and he was not expected to perform any portion of his work here. His presence in New York

   at the time of his hiring and RCCL’s decision not to proceed with his employment—together with

   the fact that he felt the consequences of that decision in New York—do not make New York the

   place of the original event that caused his injury. Because the situs of injury was not New York, the

   Court cannot exercise jurisdiction over RCCL under Section 302(a)(3).

           The same logic applies to the Individual Defendants, all of whom were based in Florida at all

   relevant times. Because New York was not the “situs of injury,” or where the “original event which

   caused the injury” occurred, the Court does not have jurisdiction over the Individual Defendants

   under Section 302(a)(3).

                 5.    N.Y. C.P.L.R. Section 302(a)(4)

           Finally, the Court finds that it does not have jurisdiction over Defendants under Section

   302(a)(4) of the N.Y. C.P.L.R. Section 302(a)(4) provides for jurisdiction when a non-domiciliary

   “in person or through an agent . . . owns, uses or possesses any real property situated within the

   state.” N.Y. C.P.L.R. § 302(a)(4). Under this provision of the statute, “it is not enough for the

   property to be related in some way to the parties’ dispute; the plaintiff’s ‘cause of action [must]

   arise[] out of the fact of ownership, use or possession of New York realty.’” Elsevier, Inc. v. Grossman,


                                                      20
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 21 of 25



   77 F. Supp. 3d 331, 346 (S.D.N.Y. 2015) (alterations in original) (quoting Tebedo v. Nye, 256 N.Y.S.2d

   235, 236 (Sup. Ct. 1965)). “[Section 302(a)(4)] requires a relationship between the property and the

   cause of action sued upon.” Lancaster v. Colonial Motor Freight Line, Inc., 581 N.Y.S.2d 283, 288 (1st

   Dep’t 1992).

           Because Plaintiff has not alleged any ownership, use, or possession of real property in New

   York that serves as the basis for his cause of action against Defendants, Section 302(a)(4) does not

   apply. In any event, RCCL does not own, use, or possess any property in New York—Plaintiff does

   not contest this fact. See Hurtado Decl. ¶¶ 6–7. Understandably, Plaintiff does not oppose this

   aspect of Defendants’ motion. Section 302(a)(4) does not confer jurisdiction over Defendants.

                  6.      Federal Due Process Requirements

           Because the Court concludes that there is no basis for personal jurisdiction over Defendants

   under New York’s long-arm statute, the inquiry ends here, and the Court need not discuss the

   constitutional due process requirements.

            B.         Request for Jurisdictional Discovery

           Plaintiff’s request for jurisdictional discovery is denied. “District courts have broad

   discretion to decide whether to allow jurisdictional discovery and, if so, to what extent.” In re MS

   Angeln GmbH & Co. KG, No. 10 Civ. 4820 (GBD), 2012 WL 1080300, at *7 (S.D.N.Y. Mar. 29,

   2012) (citing Frontera Res. Azer. Corp. v. State Oil Co. of Azer. Republic, 582 F.3d 393, 401 (2d Cir. 2009)

   and Lehigh Valley, 527 F.2d at 93). In light of that discretion, the Second Circuit has repeatedly

   affirmed denials of jurisdictional discovery where the plaintiffs failed to demonstrate a prima facie

   case for personal jurisdiction over the defendants. See, e.g., Best Van Lines, 490 F.3d at 255

   (concluding that district court was “well within its discretion in declining to permit discovery

   because the plaintiff had not made out a prima facie case for jurisdiction”); Jazini v. Nissan Motor Co.,

   148 F.3d 181, 186 (2d Cir. 1998) (“Since the Jazinis did not establish a prima facie case that the


                                                       21
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 22 of 25



   district court had jurisdiction over Nissan Japan, the district court did not err in denying discovery

   on that issue.”).

            At the same time,

            [i]t is well settled under Second Circuit law that, even where plaintiff has not made a
            prima facie showing of personal jurisdiction, a court may still order discovery, in its
            discretion, when it concludes that the plaintiff may be able to establish jurisdiction if
            given the opportunity to develop a full factual record.

   Ikeda v. J. Sisters 57, Inc., No. 14-cv-3570 (ER), 2015 WL 4096255, at *8 (S.D.N.Y. July 6, 2015)

   (quoting Leon v. Shmukler, 992 F. Supp. 2d 179, 194 (E.D.N.Y. 2014) (citing in turn, In re Magnetic

   Audiotape Antitrust Litig., 334 F.3d 204, 208 (2d Cir. 2003))); see Daventree Ltd. v. Republic of Azerbaijan,

   349 F. Supp. 2d 736, 761 (2004) (“If a plaintiff has identified a genuine issue of jurisdictional fact,

   jurisdiction[al] discovery is appropriate even in the absence of a prima facie showing as to the

   existence of jurisdiction.”). “[A] court should take care to give the plaintiff ample opportunity to

   secure and present evidence relevant to the existence of jurisdiction.” APWU v. Potter, 343 F.3d 619,

   627 (2d Cir. 2003) (internal quotation marks and citation omitted).

            Courts often consider the scope of the proposed requests and whether the particular facts

   the party seeks to adduce could aid in its jurisdictional inquiry. See Royalty Network Inc. v. Dishant.com,

   LLC, 638 F. Supp. 2d 410, 425 (S.D.N.Y. 2009). This is because a “plaintiff cannot put [a]

   defendant through the costly process of discovery, even discovery limited to jurisdictional matters,

   simply because it thinks that it can probably show significant contact with the state of New York if

   discovery were to proceed.” Bellepointe, Inc. v. Kohl’s Dep’t Stores, Inc., 975 F. Supp. 562, 565 (S.D.N.Y.

   1997).

            Thus, a district court can deny requests for jurisdictional discovery where the request

   amounts to “a fishing expedition unlikely to uncover any material facts that would alter [its]

   conclusions” regarding personal jurisdiction. Duff & Phelps Sec., LLC v. Wisniewski, No. 16 Civ. 7226

   (VEC), 2017 WL 2880849, at *5 (S.D.N.Y. July 5, 2017); see SPV Osus Ltd. v. UniCredit Bank Austria,
                                                        22
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 23 of 25



   No. 18 Civ. 3497 (AJN), 2019 WL 1438163, at *12 (S.D.N.Y. Mar. 30, 2019) (refusing to allow

   jurisdictional discovery where “[p]laintiff does not point to any particular facts that it would hope to

   discover that would permit [the c]ourt to exercise jurisdiction”); M. Shanken Commc’ns, Inc. v. Variant

   Events, LLC, No. 10 Civ. 4747 (CM), 2010 WL 4159476, at *9 (S.D.N.Y. Oct. 7, 2010).

           The Court denies Plaintiff’s request for jurisdictional discovery. Plaintiff argues that he has

   made a showing that he is at least entitled to jurisdictional discovery as to each of the Defendants.

   Opp’n at 11. Defendants oppose Plaintiff’s request for jurisdictional discovery, asserting that

   Plaintiff has not made out a prima facie case for jurisdiction and does not explain what information

   he hopes to obtain to further establish his jurisdictional allegations. Reply at 11–12.

           Plaintiff’s attempt to justify his request for jurisdictional discovery is unavailing. Plaintiff

   bases his request on nothing more than the bare assertion that “nearly all of the information

   necessary to establish jurisdiction is squarely in the hands of Defendants.” Opp’n at 12. By citing a

   string of cases where jurisdictional discovery was granted, Plaintiff merely asserts, without presenting

   any substantive rationale, that “if any doubts remain, the Court should reserve judgment on

   Defendants’ motion until Plaintiff can take jurisdictional discovery.” Id. Plaintiff is aware of the full

   range of Defendants’ communications with him. Plaintiff offers no guidance whatsoever on what

   “particular facts” he hopes to develop that would establish the Court’s jurisdiction over Defendants.

           Because Plaintiff has failed to make a prima facie showing of personal jurisdiction over

   Defendants, and Plaintiff has also failed to identify any particular information that he would seek

   were the Court to grant him the opportunity to conduct jurisdictional discovery, the Court declines

   to grant Plaintiff’s request for jurisdictional discovery.

            C.     Motion to Transfer Venue

           Having concluded that the Court lacks personal jurisdiction over Defendants, the Court can

   either simply dismiss the action “or, in the interest of justice, order [its] transfer to another district


                                                        23
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 24 of 25



       where jurisdiction and venue properly obtain.” Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 435

       (2d Cir. 2005). 28 U.S.C. § 1406(a) provides the authority for the Court to transfer the case. See

       SongByrd, Inc. v. Est. of Grossman, 206 F.3d 172, 179 n.9 (2d. Cir. 2000). Section 1406(a) provides the

       following: “The district court of a district in which is filed a case laying venue in the wrong division

       or district shall dismiss, or if it be in the interest, transfer such case to any district or division in

       which it could have been brought.” 28 U.S.C. § 1406(a). This provision is “in accord with the

       general purpose . . . of removing whatever obstacles may impede an expeditious and orderly

       adjudication of cases and controversies on their merits.” Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–

       67 (1962). “Congress, by the enactment of [§ 1406(a)], recognized that ‘the interest of justice’ may

       require that the complaint not be dismissed but rather it be transferred in order that the plaintiff not

       be penalized by . . . [the] ‘timing-consuming and justice-defeating technicalities.’” Id. at 467 (citation

       omitted). “Courts enjoy considerable discretion in deciding whether to transfer a case in the interest

       of justice.” Daniel, 428 F.3d at 435.

               The Southern District of Florida has personal jurisdiction over all Defendants, and venue

       would be proper there. The transfer of this case would be in the interests of justice for a number of

       reasons. It will obviate the need for Plaintiff to refile the action in a proper jurisdiction, sparing him

       that time-consuming technicality. All Defendants are located in the Southern District of Florida,

       and they requested that the case be transferred there in the event that it was not dismissed.

       Therefore, the Court will order the transfer of this case to the Southern District of Florida.

 IV.       CONCLUSION

               The Court does not have personal jurisdiction over Defendants. Rather than dismissing the

       action, however, the Court is ordering its transfer to the Southern District of Florida, where all

       Defendants reside. Therefore, Defendants’ motion to dismiss for lack of personal jurisdiction is




                                                             24
Case 1:21-cv-21348-KMW Document 24 Entered on FLSD Docket 04/07/2021 Page 25 of 25



   GRANTED IN PART AND DENIED IN PART and their motion to transfer this case to the

   Southern District of Florida is GRANTED.

           The Clerk of Court is directed to terminate the motion pending at Dkt. No. 20 and to

   transfer this case to the Southern District of Florida without delay.

           SO ORDERED.

    Dated: April 7, 2021                                _____________________________________
    New York, New York                                           GREGORY H. WOODS
                                                                United States District Judge




                                                     25
